Per Curiam.

The interlocutory judgment insofar as appealed from should be reversed, with costs to the appellant.
We know of no reason why the partnership assets should be burdened with the expense of a receivership. Pursuant to section 75 of the Partnership Law, the court could have authorized the partnership business to be continued during the pendency of the action. Apparently the appellant has no objection to the plaintiff continuing to operate the business and to withdraw from the proceeds thereof the sum of seventy-five dollars per week as compensation. In the event that the appellant should require the filing of an undertaking by plaintiff, a provision to that effect may be written into the order to be settled hereon.
Furthermore, the question as to the ownership of the lease which was renewed by plaintiff should be disposed of after a trial at Special Term.
Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.
Interlocutory judgment so far as appealed from unanimously reversed, with costs. Settle order on notice.